Citation Nr: 1314238	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  05-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disability, to include diabetic retinopathy and cataracts, secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, denied the Veteran's claims seeking entitlement to service connection for an eye disability and for diabetic neuropathy of the upper and lower extremities, bilaterally.

In February 2009, the Board remanded this matter for additional evidentiary development.

In June 2011, the Board rendered a decision granting service connection for diabetic neuropathy of the right and left lower extremities.  The remaining issues on appeal, including entitlement to service connection for an eye disability and entitlement to service connection for peripheral neuropathy of the upper extremities were remanded for additional evidentiary development.

In June 2011, the RO issued a rating decision effectuating the Board's June 2011 decision by assigning separate 10 percent initial evaluations for the Veteran's service-connected diabetic peripheral neuropathy of the right and left lower extremities, effective April 30, 2009.  As the Veteran has not appealed either the evaluations or effective dates assigned, these disabilities are not before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In August 2012, the RO issued a rating decision granting service connection and separate initial evaluations of 10 percent for diabetic peripheral neuropathy of the right and left upper extremities, effective from September 28, 2011.  Having not received an appeal of either the evaluations or effective dates assigned, these disabilities are not before the Board.  Id.

For the sake of clarity, the Board has recharacterized the issue remaining on appeal to encompass any current eye disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an eye disability, including diabetic retinopathy and cataracts, secondary to service connection diabetes mellitus, type II.
He contends that he developed diabetic retinopathy and/or cataracts, secondary to his service-connected diabetes mellitus, type II.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Pursuant to the Board's June 2011 remand, the RO was to obtain a medical opinion addressing the issue of whether it was at least as likely as not that the Veteran's cataracts were aggravated (i.e. permanently worsened beyond its natural level of progression) by his service-connected diabetes mellitus, type II.  If the examiner's opinion was negative, he or she was required to "state and explain why this is so."

In November 2011, a VA eye examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  Following a complete eye examination, the report listed diagnoses of refractive error (hypermetropia, astigmatism, presbyopia), bilateral incipient senile cataracts, no diabetic retinopathy observed, and pinguecula both eyes.  The VA examiner then opined that the Veteran's incipient senile cataracts were not aggravated by his service-connected diabetes mellitus, type II; and that the Veteran's loss of vision, including cataracts, was not caused by or a result of diabetes mellitus, type II.  No supporting rationale was provided for either of these opinions.

In its March 2013 informal hearing presentation, the Veteran's representative persuasively argued that the November 2011 VA medical opinions lacked sufficient supporting rationale.  Specifically, the VA examiner failed to provide any factual basis or citations to medical literature supporting the opinions provided.  Moreover, the Veteran's representative cited medical articles which suggest that diabetes mellitus can predispose an individual to developing cataracts.

Under these circumstances, the Veteran must be scheduled for a new VA examination to determine whether any current eye disability, including diabetic retinopathy and cataracts, was caused or aggravated by his military service; and if not, whether it has been caused or aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus, type II..  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate examination to address the etiology of his current eye disabilities, including diabetic retinopathy and cataracts.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any pertinent treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  A complete rationale must be provided for any opinion expressed.

For each current eye disability identified, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that it either began during or was otherwise caused by his military service.  

If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that it has been caused or aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected diabetes mellitus, type II.

In answering these questions, the examiner is to consider the Veteran's recollections and contentions concerning his eye disability, objective findings on his inservice and post service treatment records, the medical articles identified by the Veteran's representative in its March 2013 Informal Hearing Presentation; and a review of medical literature on this topic.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and included in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the issues on appeal.  If the claim remains denied, a supplemental statement of the case (SSOC), addressing all evidence received since the April 2012 SSOC, must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


